                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Olanda Scott,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:20-cv-00008-FDW-DSC
                                      )
                 vs.                  )
                                      )
           Robert Wilkie,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 27, 2020 Order.

                                               May 27, 2020




      Case 3:20-cv-00008-FDW-DSC Document 6 Filed 05/27/20 Page 1 of 1
